     Case 1:21-cv-00081-KD-MU Document 15 Filed 09/07/21 Page 1 of 1               PageID #: 59


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

MARLON J. DAILEY,                                     )
    Plaintiff,                                        )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION 1:21-00081-KD-MU
MARY COOKS, et al.,                                   )
    Defendants.                                       )

                                               JUDGMENT

        In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED, and

DECREED that this action is DISMISSED without prejudice due to Plaintiff’s failure to comply with

the Court’s order and to prosecute this action by paying the partial filing fee.

        DONE and ORDERED this the 7th day of September 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
